Title: To James Madison from Jacob Wagner, 19 August 1805
From: Wagner, Jacob
To: Madison, James


          
            Dear Sir
            Department of State 19 Augt. 1805.
          
          The enclosed requisition of money for the Algerine biennial present proceeds upon the supposition that the articles on hand will avail to the amount of at least 4 or 5000 dollars. The shipment of wheat made by Mr Lear will of itself free us from all the arrears of the annuity, without computing the two cargoes of timber and the brass guns: we may, therefore, on the score of nothing being due as well as of the merit of saving the city from famine, fairly expect to get rid of the list furnished Mr. Lear in Decr. 1803.
          The President has returned the papers about the outrages in Passamaquoddy Bay; but as the whole passed most decidedly within the British and not a common or American jurisdiction; as the men were returned; and as Genl. Dearborn says the fact is, what is very natural, that smuggling is much practised in that quarter, the complaint to be made to Mr. Merry ought not I think to be very animated. I shall therefore on to morrow send you a draft accommodated to this tone.
          It is a curious circumstance, that Yrujo’s questions to the lawyers and their answers should be published at NewYork from a copy which must have come either directly or remotely from the Spanish officer. This latter circumstance I infer from the words “es copia” being annexed. The copies we have were as well as I remember in possession of the Senate, but I cannot suppose the members would have kept copies from them.
          
          The city remains healthy, although we have had some very warm weather. Mrs. Paine was to set out for Virginia this morning. With much respect & esteem Your’s
          
            J. Wagner
          
        